Per curiam.
This disciplinary matter is before the Court on the Report and Recommendation of the Review Panel, recommending that the Court accept the petition of Morris P. Fair, Jr. (State Bar No. 581019) for reinstatement.
On October 4, 2010, this Court accepted Fair’s petition for voluntary discipline and imposed an indefinite suspension. In the Matter of Fair, 288 Ga. 17 (701 SE2d 160) (2010). The Court specified that the suspension would be lifted only upon Fair’s compliance with the following conditions:
1. He shows that he is no longer impaired, as that term is defined in Bar Rule 4-104;
2. He shows that he is fit to return to the practice of law;
3. He shows that the Review Panel of the State Disciplinary Board of the State Bar of Georgia finds that he has continued to receive counseling and evaluation from a certified professional, and that he has provided certification from a board certified psychiatrist indicating that he is:
a. No longer impaired; and
*309Decided January 7, 2013.
Paula J. Frederick, General Counsel State Bar, Rebecca A. Hall, Assistant General Counsel State Bar, for State Bar of Georgia.
b. Fit to return to the practice of law;
4. He shows that the Review Panel concurs with the psychiatrist’s certification; and
5. He shows that the Review Panel finds that he has paid the judgment, fees and interest regarding the default judgment obtained by his former client Leon S. Patterson.
Id. at 17-18.
Fair’s petition for reinstatement attached letters from his psychiatrist and a licensed professional counselor indicating that Fair is functioning within the community, is psychiatrically stable, and is fit to return to the practice of law. Fair also attached documentation showing that he had paid $4,500 to Patterson. The State Bar filed a response indicating it had no objection to the petition. The Review Panel found that the petition satisfied the requirements for reinstatement and filed its Report with the State Bar on October 3, 2011, recommending acceptance. Thereafter, the State Bar changed Fair’s status to that of an active member in good standing, although it did not file the Review Panel’s Report with this Court until almost a year later on September 25, 2012.
As it is important for this Court to ensure that any conditions it has imposed for reinstatement have been met and that the public is duly notified, the proper procedure for handling all petitions for reinstatement following indefinite suspensions or temporal suspensions with conditions is for this Court to issue an order granting or denying the petition. Accordingly, in such cases the Review Panel Report should be filed with this Court, see generally Bar Rule 4-219 of the Georgia Rules of Professional Conduct, prior to any action being taken with respect to a suspended attorney’s status.
Having reviewed the record, the Court agrees that Fair has met the conditions imposed for reinstatement. This Court hereby orders that Morris P. Fair, Jr.’s petition for reinstatement be granted and, given the delay in this matter, that he be reinstated as an attorney licensed to practice law in the State of Georgia, nunc pro tunc to October 3, 2011.

Petition for reinstatement granted.


All the Justices concur.